EXHIBIT 10.1

 

LOGO [g1661821a.jpg]

GRANT NOTICE

 

Performance Stock Units – Core ROE Rank

[Participant Name]

You have been granted Performance Stock Units (PSUs) of First Horizon National
Corporation (FHNC) as follows:

 

GRANT DATE:                        , 2016   GOVERNING PLAN:   Equity
Compensation Plan TARGET NUMBER  OF PSUS GRANTED:       PERFORMANCE PERIOD:  
Three-year period  2016 thru 2018 VESTING DATE OF PSUS:  

May 12, 2019

if performance goals are met  

  PAYMENT DATE OF PSUS:   May 12, 2021

This PSU award is granted under Section 10 of the Governing Plan, and is
governed by the terms and conditions of that Plan and by policies, practices,
and procedures (“Procedures”) of the Compensation Committee (that administers
the Plan) that are in effect during the performance and vesting periods. Also,
this award is subject to the terms and restrictions of FHNC’s stock ownership
guidelines and Compensation Recovery Policy (“Policy”) as in effect during the
vesting period; amendments after the Grant Date may apply to this award.

PSUs that have not been forfeited prior to the Vesting Date will satisfy the
performance requirement of this award based on the extent to which the
performance goal is achieved during the Performance Period, all as set forth in
Exhibit A to this Notice. Performance for this award in Exhibit A is based on
FHNC’s ranking of core average annual return on equity (“CROE rank”) relative to
peers’ average annual return on equity in the Performance Period. The target
number of PSUs granted is the number that may be paid if CROE rank is achieved
at the mid-level in Exhibit A; higher rank may result in a higher amount paid
(up to 150% of target); a lesser number may be paid if a lesser rank is
achieved; and, all PSUs will forfeit if the minimum CROE rank in Exhibit A is
not achieved. The Committee will make appropriate adjustments of FHNC accounting
numbers so that results are comparable across periods and will make final
determinations of performance achievement and any final adjustments, all as
provided or permitted by Committee action and the Governing Plan. PSUs that do
not vest as a result of a failure to achieve performance goals as determined by
the Committee automatically are forfeited.

This award also is subject to possible reduction or forfeiture in advance of
vesting in accordance with the Governing Plan, the Procedures, and the Policy.
As of the Grant Date, the Procedures provide (among other things) that:
(a) forfeiture generally will occur immediately upon termination of employment —
you must remain continuously employed by FHNC or one of its subsidiaries through
the close of business on the Vesting Date; but (b) if your termination of
employment occurs because of your death, permanent disability, or approved
retirement (normal or early), the PSUs generally will be forfeited pro-rata in
proportion to the part of the Performance Period during which you are not
employed. In the case of retirement: retirement treatment must be approved by
the Committee; the Committee may impose conditions to receiving such treatment;
and the Committee may deviate from pro-rationing treatment. The Committee’s
general requirements to approve retirement are described in the Procedures. The
Committee or its delegate will document death or determine whether disability or
retirement status has been achieved and apply pro-rationing. PSUs may be
suspended pending any such determinations and approvals. In any of those cases
in (b), the non-forfeited PSUs will vest or not vest based on achievement of
performance goals over the entire Performance Period.

Other forfeiture provisions apply to this award. Currently the Plan and Policy
provide for forfeiture of PSUs or recovery of PSU proceeds if you engage in
certain types of misconduct or if performance data is materially false or
misleading and you are substantially responsible for its accuracy. In addition,
this award is subject to forfeiture or recovery to the extent required by
applicable capital conservation rules or other regulatory requirements. Also,
this PSU award will be forfeited, whether or not it is vested, if during the
restriction period applicable to this award: (1) you are terminated for Cause as
defined in the Governing Plan; or (2) you, either on your own behalf or on
behalf of any other person or entity, in any manner directly or indirectly
solicit, hire, or encourage any person who is then an employee or customer of
FHNC or any and all of its subsidiaries or affiliates to leave the employment
of, or to end, diminish, or move any of his, her, or its accounts or
relationships with, FHNC or any and all of its subsidiaries or affiliates. The
restriction period for this award begins on the Grant Date and ends on the
second anniversary of the Vesting Date. By accepting this PSU award, you
acknowledge that FHNC may reduce or offset other amounts owed to you, including
but not limited to wages, bonuses, or commissions owed, among other things, to
satisfy any repayment obligation.

PSUs are not shares of stock, have no voting rights, and are not transferable.
Each PSU that vests and is paid will result in one share of FHNC common stock
being issued to you, subject to withholding for taxes, as provided below.
Subject to provisions of the Governing Plan, the Committee may choose to pay all
or a portion of vested PSUs in cash, based on the fair market value of FHNC
common stock on the Vesting Date. PSUs will accrue cash dividend equivalents to
the extent cash dividends are paid on common shares prior to the Payment Date.
From the Grant Date until the Payment Date, dividend equivalents accumulate
(without interest) as if each PSU were an outstanding share. To the extent that
PSUs are paid, the accumulated dividend equivalents associated with those PSUs
(accrued through the Payment Date) will be paid in cash as provided below.
Dividend equivalents associated with forfeited PSUs likewise are forfeited.
Stock splits and stock dividends will result in a proportionate adjustment to
the number of PSUs as provided in the Plan and Procedures. If within two years
after vesting FHNC discovers an error in any amount paid which, had it been
known, would have resulted in a change in the amount paid of 5% or more: if the
error favored FHNC, FHNC will pay you (on the Payment Date) the difference in
shares, subject to applicable taxes; or, if the error favored you, FHNC will
reduce your shares and dividend equivalents by an amount equal to the pre-tax
difference.



--------------------------------------------------------------------------------

This award is not fully vested until the performance and service requirements
both are fulfilled. Performance vesting will occur when the Committee makes a
final determination of the extent (measured as a percentage of target) to which
the performance goal of this award is achieved during the Performance Period, as
provided above and in Exhibit A. Service vesting – fulfillment of the
requirement that you remain continuously employed with FHNC – will occur on the
Vesting Date.

Vesting may be accelerated by the Committee as provided in the Governing Plan.
If vesting has fully occurred or is accelerated, payment may be accelerated by
the Committee.

Payment of this award will occur on the Payment Date, after a two-year mandatory
Deferral Period. During the Deferral Period FHNC will retain the vested units
and all dividend equivalents, without interest, until the Payment Date. During
the Deferral Period neither this award nor any rights associated with it may be
transferred in any manner other than by will or the laws of intestacy.

If a Change in Control occurs and you experience a Qualifying Termination (all
as defined in the Plan), then vesting will be accelerated as provided in the
Plan. The amount paid at vesting will be, without pro-rationing: (a) the Target
number of PSUs, if the Change in Control occurs before the end of the
Performance Period or the Committee is unable, for any other reason, to fairly
determine performance results; or (b) the greater of the Target number of PSUs
or the number determined by the Committee based on actual performance results,
if the Change in Control occurs after the end of the Performance Period. In the
case of (b), payment may be reasonably delayed to allow the Committee to obtain
information necessary to determine actual performance results.

If a Change in Control (as defined in the Plan) occurs before the end of the
Performance Period and there is no Qualifying Termination, then this award may
be modified, converted, or canceled by the Committee or otherwise without your
consent. The Committee is permitted to exercise discretion in a Change in
Control situation in different ways for different persons, and in different ways
for different awards; however, in all cases the Committee will seek in good
faith to avoid any significant diminishment or enlargement of value measured at
the time of the Change in Control. The following provisions apply in the two
Change in Control scenarios presented, (A) and (B), and illustrate the
Committee’s power in other situations. In these scenarios the “Deal Value” of an
FHNC common share is, as applicable, the dollar value per FHNC share paid to
FHNC shareholders in the Change in Control transaction or the dollar value per
FHNC share of the consideration received by FHNC shareholders in the Change in
Control transaction, measured at the time the Change in Control is consummated.

 

  (A) If a Change in Control occurs before the end of the Performance Period,
the Committee may cancel this award in exchange for its pro-rated target value
at that time, with pro-rationing based on the portion of the Performance Period
you have served. If so cancelled, the performance goal would be waived with
performance presumed at 100% of target, and all vesting and payment would be
accelerated. In that case the pro-rated number of FHNC shares would be paid or
credited (subject to withholding taxes) to you shortly or immediately before
consummation of the Change in Control transaction so that your award shares will
be outstanding at the time of consummation or, alternatively, payment will be
made to you in cash at the Deal Value of the pro-rated award shares.

 

  (B) If a Change in Control occurs before the end of the Performance Period, if
FHNC shares cease to be publicly traded as a result of the Change in Control,
and if vesting of this award is not accelerated prior to cessation of public
trading, then in that case FHNC agrees to do at least one of the following, in
all cases as determined by the Committee in its discretion: (i) convert the FHNC
shares covered by this award into shares of the acquiring or surviving company
based on the conversion or exchange rate provided in the Change in Control
transaction, and modify the performance goal so as provide you with an
opportunity to achieve performance based on CROE rank of the surviving or
acquiring company or some other appropriate performance measure based on
return-on-equity; or (ii) presume satisfaction of the performance goal at 100%
of target, and convert the FHNC shares which would have been paid at 100%
(target) performance into either (1) a dollar amount equal to the Deal Value of
those shares, which dollar amount would not accrue interest, or (2) a number of
share units of the acquiring or surviving company based on the conversion or
exchange rate provided in the Change in Control transaction. In either case,
this award would continue to require service through the Vesting Date, and would
be paid on the Payment Date.

The discretion provided to the Committee in the foregoing provisions is
subordinate to any requirement of the Plan applicable to this award. If, before
or after the Grant Date, you and FHNC enter into a written contract explicitly
providing for the treatment of this award in connection with your termination or
a Change in Control, the provisions of this award are subordinate to those
explicit contractual provisions.

Vesting and payment each are taxable events for you. Your withholding and other
taxes will depend upon FHNC’s stock value on the Vesting and Payment Dates, and
the amount of dividends and equivalents paid to you. As of the Grant Date, the
Committee’s Procedures provide that: at vesting you are required to pay FHNC
withholding taxes that are due, and you agree that FHNC may withhold the
appropriate amounts from salary and other cash compensation otherwise payable to
you; and, at payment, FHNC will withhold shares and cash in the amount necessary
to cover your required withholding taxes. However, the Procedures may be changed
at any time. You are not permitted to make any election in accordance with
Section 83(b) of the Internal Revenue Code of 1986, as amended, to include in
your gross income for federal income tax purposes the value of the PSUs this
year. If you make a Section 83(b) election, it will result in the forfeiture of
your PSUs. FHNC reserves the right to defer payment of PSUs if that payment
would result in a loss of tax deductibility.

Questions about your PSU award?

Important information concerning the Governing Plan and this PSU award is
contained in a prospectus. Copies of the current prospectus (including all
applicable supplements) are delivered separately, and you may request a copy of
the Plan or prospectus at any time. If you have questions about your award or
need a copy of the Governing Plan, the related prospectus, or the current
Procedures, contact Fidelity Investment’s Executive Relationship Officer at
            . For all your personal stock incentive information, you may view
your award and other information on Fidelity’s website at
                                    .

 

LOGO [g1661821b.jpg]